DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 12/28/2020 has been entered:
Claim 1 – 5, 7, 8, 10 and 12 – 22 remain pending in the application;
Claim 1 – 5, 7, 8, 10 and 12 – 22 are amended;
Claim 6, 9, 11, 23 and 24 are cancelled.

Applicant’s amendments to claim(s) and remarks have overcome each and every claim objections, 112(f) claim interpretation and 112 claim rejections as previously set forth in the Non-Final Office Action mailed on 09/10/2020. The corresponding claim objections, 112(f) claim interpretation and 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1, 2, 6 – 9, 11, 23 and 24 under 35 U.S.C. 102 and the rejections of claim 3 – 5, 10 and 12 – 22 under 35 U.S.C. 103 have been fully considered. Applicant’s amendments to claims do overcome 

Regarding the rejections of independent claim 1, applicant amended claim to include limitations “a first wristband; a second wristband configured to couple with the first wristband about a user's wrist; a third wristband configured to be disposed between the first wristband and the user's wrist; an ultrasound housing coupled to the third wristband and having an ultrasound-on-a-chip device disposed therein, the ultrasound housing configured to be bound to the user's wrist; and a coupling strip coupled to the ultrasound housing and configured to couple the ultrasound housing to the user's wrist”, and submitted on p.8 that “Lo fails to disclose all limitations of claim 1 as amended and therefore does not anticipate claim 1.” Applicant’s arguments are moot in view of new grounds of rejection.
Since applicant’s amendments to claim change the scope of the claim, new reference Fish et al. (US 2015/0157220 A1; published on 06/11/2015) (hereinafter “Fish”) is introduced in the new grounds of rejection in combination with the cited reference Lo to teach the amended limitation (see detail in later 103 rejection).
Thus, applicant’s arguments are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s arguments submitted on p.9 exclusively rely on the supposed deficiency with respect to 

Overall, applicant’s remarks on p.8 – 9 have been fully considered but they are moot in view of new grounds of rejection. The amendments result in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2006/0106311 A1; published on 05/18/2006) (hereinafter "Lo") in view of Fish et al. (US 2015/0157220 A1; published on 06/11/2015) (hereinafter “Fish”).

Regarding claim 1, Lo teaches a wrist device ("FIG. 2A illustrates a wrist worn ultrasonic monitor system 200 …" [0062]; see Fig.2A), comprising: 
a first wristband ("System 200 includes … a strap 220 …" [0062]; “… and strap 1520 attached to the display device and monitor module.” [0108]; see the left and wright strap in Fig.15A and 15B); 
a second wristband ("System 200 includes … a strap 220 …" [0062]; “… and strap 1520 attached to the display device and monitor module.” [0108]; see the left and wright strap in Fig.15A and 15B) configured to couple with the first wristband about a user's wrist (“… a wrist worn ultrasonic monitor 1500 …” [0108]); 
an ultrasound housing (“… plastic housing 1414 …” [0105]) having an ultrasound-on-a-chip device disposed therein ("… an ultrasonic monitor module 210 …" [0062]; "… a sealed ultrasonic monitor 1400. Monitor 1400 includes PCB 1410, circuitry 1412, plastic housing 1414, gel or epoxy layer 1420, transducers 1422 and 1424 and 
a coupling strip ("… and gel pad 1425 …" [0105]) coupled to the ultrasound housing and configured to couple the ultrasound housing to the user's wrist ("A disposable gel pad may be placed in-situ at the recessed area to improve ultrasonic signal transmission and maintain the position of the gel pad." [0104]; see Fig.14A).
Lo fails to explicitly teach a third wristband configured to be disposed between the first wristband and the user's wrist; and the ultrasound housing is coupled to the third wristband.
However, in the same field of endeavor, Fish teaches a third wristband (“… a sensor plate 904.” [0108]; Fig.8, 9) configured to be disposed between (“… the sensor module 900 is selectively removable or detachable, and includes an interface 916 that mechanically engages the sensor plate receptacle 820.” [0109]; see Fig.8, 9, receptacle 820 is on band 812) the first wristband (“… with the band 812 …” [0106]) and the user's wrist (“When the device 800 is worn over the wrist 14, the sensor plate 904 may be in contact with the skin of the wrist.” [0110]); and 
a sensor housing coupled to the third wristband and having sensor disposed therein (“The sensor plate 904 includes a plurality of sensors 908, 910 …” [0108]; housing is a must-have for modular sensor in the art), the sensor housing configured to be bound to the user's wrist (“When the device 800 is worn over the wrist 14, the sensor plate 904 may be in contact with the skin of the wrist.” [0110]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic monitor module as 

Regarding claim 2, Lo in view of Fish teaches all claim limitations, as applied in claim 1, and Lo further teaches wherein the ultrasound-on-a-chip device is waterproof ("… the ultrasonic monitor can be encapsulated to make it water resistant." [0103]).

Regarding claim 7, Lo in view of Fish teaches all claim limitations, as applied in claim 1, and Lo further teaches a primary module coupled to the first and second wristbands ("… a display device 230 …" [0062]; see Fig.2A).

Regarding claim 8, Lo in view of Fish teaches all claim limitations, as applied in claim 7, and Lo further teaches wherein the primary module comprises a display screen configured to display data generated from the ultrasound data ("Ultrasonic monitor module 210 detects blood flow through the radial artery at the subject's wrist. Heart rate data is then provided directly to display module 230." [0062]).


Claim 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Fish, as applied in claim 1, and further in view of Tanaka et al. (US 2012/0038242 A1; published on 02/16/2012) (hereinafter "Tanaka").

Regarding claim 3, Lo in view of Fish teaches all claim limitations, as applied in claim 1, except wherein the ultrasound-on-a-chip device is configured to perform both transverse and longitudinal ultrasound scanning of a blood vessel in the user's wrist without being rotated relative to the user's wrist.
However, in the same field of endeavor, Tanaka teaches wherein the ultrasound-on-a-chip device is configured to perform both transverse and longitudinal ultrasound scanning of a blood vessel in the user's wrist without being rotated relative to the user's wrist ("That is, it becomes possible to make a focus at a certain point. Similar operation can be performed for reception signals. Performing such operation in an xz plane enables a two-dimensional imaging in the medium. It is noted that performing channel division in the y direction as well, forming a focus in the yz plane, and scanning the focus enable to perform 3-dimensional imaging." [0048]; steering in yz plane is transverse scanning, and steering in xz plane is longitudinal scanning; beam steering does not require the moving or rotation of the transducer).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound transducer as taught by Lo with the CMUT ultrasound transducer as taught by Tanaka. Doing so would make it possible to "suppress undesired response components and prevent artifacts by causing the lateral wave that propagates in the substrate of CMUT to be actively and efficiently radiated to outside the substrate" (see Tanaka; [0017]).


However, in the same field of endeavor, Tanaka teaches wherein the ultrasound-on-a-chip device comprises a two-dimensional array of capacitive micromachined ultrasonic transducers (CMUTs) ("FIG. 5 shows a state in which CMUTs are arrayed on a rectangular substrate 1, further a plurality of elements are formed into electrically bundled channels, and the channels are arranged in a one-dimensional strip shape. Channels 300-1, 300-2, 300-3, and 300-10 each function as the channel of a set of electroacoustic transducers." [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound transducer as taught by Lo with the CMUT ultrasound transducer as taught by Tanaka. Doing so would make it possible to "suppress undesired response components and prevent artifacts by causing the lateral wave that propagates in the substrate of CMUT to be actively and efficiently radiated to outside the substrate" (see Tanaka; [0017]).

Regarding claim 5, Lo in view of Fish teaches all claim limitations, as applied in claim 1, except wherein the ultrasound-on-a-chip device comprises a plurality of capacitive micromachined ultrasonic transducers (CMUTs) configured to emit ultrasound waves having a frequency between 5-20 MHz.
However, in the same field of endeavor, Tanaka teaches wherein the ultrasound-on-a-chip device comprises a plurality of capacitive micromachined ultrasonic 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound transducer as taught by Lo with the CMUT ultrasound transducer as taught by Tanaka. Doing so would make it possible to "suppress undesired response components and prevent artifacts by causing the lateral wave that propagates in the substrate of CMUT to be actively and efficiently radiated to outside the substrate" (see Tanaka; [0017]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Fish, as applied in claim 7, and further in view of Freeman et al. (US 4,086,916; published on 05/02/1978) (hereinafter "Freeman").

Regarding claim 10, Lo in view of Fish teaches all claim limitations, as applied in claim 7, and Fish further teaches a connection cable extending from the third wristband and configured to electrically connect the sensor to the primary module (“The a wired interface in other implementations … or other wired connection may be used with the communication interface 42.” [0069]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic monitor module as taught by Lo to be arranged on the removable modular sensor plate as taught by Fish. Doing so would make it possible to provide “an improved architecture for wearable sensor devices that can accommodate both replacement and addition of sensor functionality” (see Fish; [0005]).
Lo in view of Fish fails to explicitly teach the wired connection is a connection cable extending externally.
However, in the same field of endeavor, Freeman teaches a connection cable extending externally from the third wristband ("Latch 10 has mounted therein ultrasonic transducers 12 and 14 … and the shielded cable 30 is illustrated in FIG. 9 as being positioned along the inner surface of strap 25 running from latch 10 to face 80." Col.7, Ln.17 - 30; see Fig.9) and configured to electrically connect the ultrasound-on-a-chip device to the primary module ("… a block diagram of the processing and display electronics is illustrated wherein the wrist strap mounted transmitter/receiver is again indicated generally by dotted outline 10, as is the shielded cable 30 which delivers the detected audio analog signal from the tuned amplifier and detector 26 and 28." Col.7, Ln.31 - 37; Fig.6).
.


Claim 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Fish, as applied in claim 1, and further in view of DiPierro et al. (US 2012/0302942 A1; published on 11/29/2012) (hereinafter "DiPierro").

Regarding claim 12, Lo in view of Fish teaches all claim limitations, as applied in claim 1, except a reservoir containing liquid or gel and configured to refresh the coupling strip.
However, in the same field of endeavor, DiPierro teaches a reservoir containing liquid or gel ("… the administration element 5 includes an administration reservoir 34 … in the liquid or mixture in the active substance reservoir 3 …" [0134]; see Fig.2) and configured to refresh the coupling strip ("The device 1 then operates to provide even diffusion of the active substance over the active substance absorption surface area of the membrane 35." [0139]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the gel pad as taught by Lo with the 

Regarding claim 13, Lo in view of Fish and DiPierro teaches all claim limitations, as applied in claim 12, and DiPierro further teaches wherein the reservoir comprises a valve opening from the reservoir into the coupling strip and configured to enable flow of the liquid or gel from the reservoir to the coupling strip ("Electronics control a valve that allows controlled quantities of the active substance to be applied to the active substance chamber where the formulation comes into contact with highly permeable membrane." [0148]; Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the gel pad as taught by Lo with the medium delivery system as taught by DiPierro. Doing so would make it possible "for promoting good health and treating a wide variety of conditions" (see DiPierro; [0034]).

Regarding claim 15, Lo in view of Fish and DiPierro teaches all claim limitations, as applied in claim 13, and DiPierro further teaches processing circuitry configured to automatically trigger ("… a programmable microprocessor timing mechanism, and a mechanism for causing the bioactive agent to be delivered transdermally in response to the timing mechanism ..." [0601]) the valve to enable flow of the liquid or gel from the reservoir to the coupling strip ("Electronics control a valve that allows controlled quantities of the active substance to be applied to the active substance chamber where the formulation comes into contact with highly permeable membrane." [0148]; Fig.4).


Regarding claim 16, Lo in view of Fish and DiPierro teaches all claim limitations, as applied in claim 12, and DiPierro further teaches wherein the reservoir further comprises an input port configured to enable refilling of the reservoir with the liquid or gel ("Tubing or a feed chamber 13 is provided in the detachable and disposable unit 40 …" [0139]; tube 13 refill reservoir 34 with liquid).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the gel pad as taught by Lo with the medium delivery system as taught by DiPierro. Doing so would make it possible "for promoting good health and treating a wide variety of conditions" (see DiPierro; [0034]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Fish and DiPierro, as applied in claim 13, and further in view of Ziaie et al. (US 2012/0046644 A1; published on 02/23/2012) (hereinafter "Ziaie").

Regarding claim 14, Lo in view of Fish and DiPierro teaches all claim limitations, as applied in claim 13, except wherein the valve is configured to enable flow of the liquid 
However, in the same field of endeavor, Ziaie teaches wherein the valve is configured to enable flow of the liquid or gel from the reservoir to the coupling strip ("The one-way valve 212 is configured to enable fluid transfer from the primary compound chamber layer 206 to the secondary compound chamber layer 208 but not vice versa." [0052]) in response to mechanical pressure applied to a portion of the wrist device ("Various embodiments of a touch-actuated micropump for transdermal drug delivery have been developed." [0027]; "... once skin contact is made with the thermally conductive substrate 201 ..." [0055]; touch or skin contact is one kind of mechanical pressure).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the gel pad as taught by Lo with the additional touch-activated micropump as taught by Ziaie. Doing so would make it possible to provide "a simple, small, and self-powered device" as a "drug compound delivery system" (see Ziaie; [0003]).


Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Fish, as applied in claim 1, and further in view of Chen et al. (US 2015/0094589 A1; published on 04/02/2015) (hereinafter "Chen").


However, in the same field of endeavor, Chen teaches processing circuitry configured to generate a notification to reposition the ultrasound-on-a-chip device ("Scanning assembly 108 may optionally communicate with display 110, in order to notify a user to reposition the scanning assembly …" [0031]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound monitor as taught by Lo with the pressure sensing and transducer handling as taught by Chen. Doing so would make it possible that "the consistency of image quality and diagnosis of breast cancer may increase" (see Chen; [0005]).

Regarding claim 18, Lo in view of Fish and Chen teaches all claim limitations, as applied in claim 17, and Chen further teaches processing circuitry configured to generate a notification to replace the coupling strip ("Based on the data, the processor may determine if the transducer module should be serviced, repaired, or replaced." [0120]; "If the data does indicate the condition relative to the threshold has been reached, method 800 proceeds to 820 to send a notification to service the transducer module. The notification may include displaying a notification to a user on a user interface of the scanning apparatus ..." [0123]; coupling strip is part of the transducer module).
.


Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Fish, as applied in claim 1, and further in view of Chen (US 2018/0137941 A1; priority date on 06/02/2015) (hereinafter "Chen941").

Regarding claim 19, Lo in view of Fish teaches all claim limitations, as applied in claim 1, except wherein the ultrasound-on-a-chip device is configured to transmit ultrasound data collected by the ultrasound-on-a-chip device to processing circuitry that is configured to analyze the ultrasound data using a deep learning model.
However, in the same field of endeavor, Chen941 teaches wherein the ultrasound-on-a-chip device is configured to transmit ultrasound data collected by the ultrasound-on-a-chip device to processing circuitry ("… an inputting means for inputting the medical treatment training data and the to-be-analyzed medical data into a computer device …" [0118]; "… wherein the inputting means comprises computer devices provided at hospitals or medical research institutions, and various of medical detection device and pathological analysis device networked with the computer devices, such as computers, ultrasound equipment ..." [0122]) that is configured to analyze the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound data processing as taught by Lo with the deep learning model analyzer as taught by Chen941. Doing so would make it possible to "effectively alleviate work stress for doctors in a hospital or medical researchers" (see Chen941; [0007]).

Regarding claim 20, Lo in view of Fish and Chen941 teaches all claim limitations, as applied in claim 19, and Chen941 further teaches wherein the processing circuitry is configured to retrieve, from a server, ultrasound data collected by other ultrasound-on-a-chip devices ("… wherein the inputting means comprises computer devices provided at hospitals or medical research institutions, and various of medical detection device and pathological analysis device networked with the computer devices, such as computers, ultrasound equipment ..." [0122]) and to use the ultrasound data collected by the other ultrasound-on-a-chip devices when training the deep learning model ("The medical treatment training data must be objective and non-make-up data generated in the actual diagnosis and treatment in the hospital." [0081]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound data processing as taught by Lo with the deep learning model analyzer as taught by Chen941. Doing so .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Fish, as applied in claim 1, and further in view of Baek et al. (US 2017/0231598 A1; published on 08/17/2017) (hereinafter "Baek").

Regarding claim 21, Lo in view of Fish teaches all claim limitations, as applied in claim 1, except wherein the ultrasound-on-a-chip device is configured to transmit ultrasound data of a blood vessel to processing circuitry that is configured to calculate pulse wave velocity in the blood vessel based on the ultrasound data of the blood vessel.
However, in the same field of endeavor, Baek teaches wherein the ultrasound-on-a-chip device is configured to transmit ultrasound data of a blood vessel to processing circuitry that is configured to calculate pulse wave velocity in the blood vessel based on the ultrasound data of the blood vessel ("In embodiments having at least two receiver arrays 1332 a and 1332 b spaced apart by a known distance along an arterial longitudinal axis, the processor may use the respective outputs of the receiver arrays 532 to determine, for example, ... a pulse wave velocity (PWV) of an arterial pressure pulse as it propagates through the artery." [0217]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound data processing as .


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Fish, as applied in claim 1, and further in view of Hong et al. (US 2015/0201853 A1; published on 07/23/2015) (hereinafter "Hong").

Regarding claim 22, Lo in view of Fish teaches all claim limitations, as applied in claim 1, except a button and processing circuitry configured to trigger collection of ultrasound data by the ultrasound-on-a-chip device upon activation of the button.
However, in the same field of endeavor, Hong teaches a button ("… the biometric monitoring device may include a button that …" [0161]) and processing circuitry configured to trigger collection of ultrasound data by the ultrasound-on-a-chip device upon activation of the button ("… when depressed, triggers or initiates heart rate measurement …" [0161]; "Biometric monitoring devices as discussed herein may use one, some or all of the following sensors to acquire physiological data … Ultrasonic Sensor Blood Flow …" [0110]; see table).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound monitor as taught by Lo with the control interface as taught by Hong. Doing so would make it possible to provide .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793